DETAILED ACTION
This action is responsive to Applicant’s response filed 2/2/2021.  
 
Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 2/2/2021 which further clarified the subject matter of independent claims 1, 13, and 19 with respect to the consideration of a vector of workload fingerprints comprising a plurality of workload fingerprints across a plurality of points and the assignment of the vectors to the respective storage volumes, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. As well, the Applicant’s remarks, on pg. 11-12 of the response, regarding the previously applied prior art of Alluboyina, Alatorre, and Dimnaku, are considered persuasive in demonstrating the deficiencies of the previously applied prior art to teach the claimed invention, particularly with respect to the clarifying amendments made to independent claims 1, 13, and 19.  The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of a system and method for managing clusters of storage volumes based on the consideration of respective vectors of workload fingerprints assigned to respective storage volumes, configured with all of the limitations in conjunction with one another as claimed by Applicant to form the specified independent claims. Dependent claims 2-7, 9-12, 14-18, and 20-21 are directly dependent from claims 1, 13, and 19 and are therefore distinct from the prior art.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184